92 F.3d 1184
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Charlie THOMPSON, a/k/a Big Red, Defendant-Appellant.
No. 96-6118.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 28, 1996.Decided:  July 23, 1996.

Charlie Thompson, Appellant Pro Se.  David Bernard Smith, Assistant United States Attorney, Greensboro, NC, for Appellee.
Before HALL, WILLIAMS, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. § 2255 (1988)* motion.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we deny a certificate of appealability and dismiss on the reasoning of the district court.   United States v. Thompson, Nos.  CR-88-152-G;  CA-95-114-CV-2 (M.D.N.C. Dec. 11, 1995).  As to Appellant's Motion for Oral Argument, we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED


*
 As amended by Act of Apr. 24, 1996, 28 U.S.C.S. § 2255 (Law Co-op.  Advance Sheet June 1996)